                                  Timothy J. Straub                                                       Dentons US LLP
                                  Managing Associate                                           1221 Avenue of the Americas
                                                                                                 New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D   +1 212 768 6821
                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




                                                                       MEMO ENDORSED
February 19, 2020


VIA ECF


The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 1106
New York, New York 10007


Re:    Diaz v. Furniture Row, LLC: Case No. 1:19-cv-07891-KPF

Dear Judge Failla:

We represent defendant Furniture Row, LLC (“Defendant”) in the above-referenced matter. We write,
jointly on behalf of the parties to respectfully request the Court to stay all deadlines for forty-five (45) days,
from February 19, 2020 to April 4, 2020

The requested stay will permit the parties to finalize efforts to bring about the voluntary dismissal of all
claims asserted in this action without further litigations. Once finalized the parties shall file a Stipulation of
Dismissal with the Court.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                        Timothy J. Straub


cc:     All counsel of record (by ECF)

Application GRANTED. The initial pretrial conference previously
scheduled for March 18, 2020, is hereby ADJOURNED to April 30,
2020, at 2:30 p.m. in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, NY.

                                                                   SO ORDERED.
Dated: February 19, 2020
       New York, New York


                                                                   HON. KATHERINE POLK FAILLA
                                                                   UNITED STATES DISTRICT JUDGE
